DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: MS2 and MS3 in Fig 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vehicle Controller Configured to Execute a Duty Cycle Control Process when determining that an Anomaly has occurred.
Claim Objections
Claim 6 objected to because of the following informalities:  the word “EGR” should be spelled out as -- exhaust gas recirculation (EGR) -- for its first occurrence in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamanaka et al. (US 2012/0320649; hereinafter Hamanaka) in view of Hashimoto (US 2013/0305692).
In regards to claim 1, Hamanaka teaches of a vehicle controller configured to control a vehicle (Abstract, Para 0020), the vehicle comprising:
...
a heater configured to generate heat by consuming electric power (Para 0052, 0060, Fig 1 Part Swp and Swn) …
a driving circuit configured to supply the heater with electric power of a battery (Fig 1, Fig 2, Part 12, Swp, Swn);
a breaking circuit configured to break an electrical path between the battery and the driving circuit (Para 0020, Fig 1, Fig 2 Parts 42, 46, 52, and 54); and
…
the vehicle controller is configured to execute (Part 30 and 48): 
an anomaly determination process of determining whether an anomaly where power is constantly supplied from the battery to the heater has occurred in the driving circuit (Para 0044, 0016, 0052; where if the capacitor has been receiving power for a long period of time then the power transfer between the heater (Swp and Swn) and the battery is constant);
a breaking process of breaking the electrical path by operating the breaking circuit when determining that the anomaly has occurred in the driving circuit (Para 0050-0051, Fig 1, Fig 2 Parts 56 and 54); and

the duty cycle control process includes at least one of two processes, which are a process of setting the duty cycle to be larger when a member in an overheatable region, in which overheating is possibly performed by the heater, has a low temperature than when the member has a high temperature and a process of setting the duty cycle to be larger when the internal combustion
engine has a large intake air amount than when the internal combustion engine has a small intake air amount (Para 0042, 0043, 0083, 0020, 0069, 0071, 0074-0075, Fig 3; where the duty cycle increases when the temperature is decreased).

However, Hamanaka does not specifically teach of an internal combustion engine capable of transmitting rotational power of a crankshaft to a driven wheel;
a catalyst arranged in an exhaust passage of the internal combustion engine;
a heater configured to generate heat by consuming electric power with the catalyst as a subject to be heated;
an electric generator configured to convert the rotational power of the crankshaft into electric power and supply the driving circuit with the electric power.  

Hashimoto, in the same field of endeavor, teaches of an internal combustion engine capable of transmitting rotational power of a crankshaft to a driven wheel (Para 0027-0029, Fig 1 Part 10, 80);

a heater configured to generate heat by consuming electric power with the catalyst as a subject to be heated (Para 0011, 0041, 0042, Fig 1 Part 140);
an electric generator configured to convert the rotational power of the crankshaft into electric power and supply the driving circuit with the electric power (Para 0027-0029, 0032, Fig 1 Part MG1, MG2, 70, 100).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify vehicle controller configured to determine an anomaly and to adjust the duty cycle control process, as taught by Hamanaka, to include an internal combustion engine, a catalyst as the subject to be heated in the heater, and an electrical generator to convert power from the crankshaft into electrical power, as taught by Hashimoto, in order to allow the temperature of an EHC to be controlled more accurately (Hashimoto Para 0018).
In regards to claim 2, Hamanaka in view of Hashimoto teaches of the vehicle controller according to claim 1, wherein 
the battery is a high-voltage battery (Hamanaka Part 12), 
the vehicle (Hamanaka Para 0019) includes 
a low-voltage battery having a lower terminal voltage than the high-voltage battery (Hamanaka Para 0033, Fig 1 Part 20), and
a step-down converter configured to step down an output voltage at the electric generator and apply the output voltage to the low-voltage battery, the step-down converter is capable of outputting electric power to the low-voltage battery when a terminal voltage at the electric generator is greater 
the duty cycle control process includes setting the duty cycle such that the output voltage at the electric generator in the electric power generation execution period is greater than or equal to the operation ensuring lower limit voltage (Hamanaka Para 0042, 0069, 0074-0075, 0085, 0051, Fig 3).
In regards to claim 3, Hamanaka in view of Hashimoto teaches of the vehicle controller according to claim 1, wherein 
the vehicle includes a torque converter connected to the crankshaft and provided with a lock-up clutch (Hashimoto Para 0037-0038, 0043, 0049, Fig 1; where the ECU can control the torque sent to each of the generators, where this could be set to zero, therefore locking up the system) , and
the vehicle controller is configured to execute a disengagement process of setting the lock-up clutch to a disengaged state when determining that the anomaly has occurred in the driving circuit (Hashimoto Para 0037-0038, 0043, 0049, Fig 1; where this process can performed in response to the desired temperature and other data from the controller, which could include the anomaly taught by Hamanaka).
The motivation of combining Hamanaka and Hashimoto is the same as that recited in claim 1 above. 
In regards to claim 4, Hamanaka in view of Hashimoto teaches of the vehicle controller according to claim 3, wherein the vehicle controller is configured to execute:
a fuel cut-off process of stopping combustion control in the internal combustion engine on a condition that an accelerator operation amount is zero (Hashimoto Para 0082; where fuel would be cut-off if the engine is stopped); and
a stop process of stopping the disengagement process in a case in which the fuel cut-off process has been executed even when determining that the anomaly has occurred in the driving circuit 
The motivation of combining Hamanaka and Hashimoto is the same as that recited in claim 1 above. 
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 5, the closest prior art on record is Hamanaka (US 2012/0320649) in view of Hashimoto (US 2013/0305692) further in view of Yoshida (EP 0570241).  Hamanaka in view of Hashimoto further in view of Yoshida teaches of an idling process of controlling a rotational speed of the crankshaft of the internal combustion engine to a target rotational speed when an accelerator operation amount is zero; and a setting process of setting the target rotational speed to be a larger value when determining that the anomaly has occurred in the driving circuit than when determining that the anomaly has not occurred in the driving circuit.
However, Hamanaka in view of Hashimoto further in view of Yoshida does not teach of an amount decreasing process of decreasing an amount of fuel injected from a fuel injection valve of the internal combustion engine to a larger extent in a case in which the idling process is stopped to switch to control corresponding to the accelerator operation amount when determining that the anomaly has occurred in the driving circuit than in a case in which the idling process is stopped to switch to control corresponding to the accelerator operation amount when determining that the anomaly has not occurred in the driving circuit.  Yoshida does teach of an idling process and Hashimoto does teach of a 
In regards to claim 6, the closest prior art on record is Hamanaka in view of Hashimoto further in view of Tsuchiyama et al. (EP 3075977; hereinafter Tsuchiyama).  Hamanaka in view of Hashimoto further in view of Tsuchiyama teach of the internal combustion engine includes an EGR passage configured to cause exhaust gas discharged to the exhaust passage to flow into an intake passage, and an EGR valve configured to adjust a cross-sectional flow area of the EGR passage, the catalyst is a selective catalytic reduction catalyst, the vehicle includes a urea solution addition valve configured to add urea solution to exhaust gas in a section located at an upstream side of the catalyst, and
However, Hamanaka in view of Hashimoto further in view of Tsuchiyama do not teach of the vehicle controller is configured to execute: a valve operation process of operating the EGR valve in order to set an EGR ratio to be smaller when determining that the anomaly has occurred in the driving circuit than when determining that the anomaly has not occurred in the driving circuit; and an amount increasing process of increasing an amount of the urea solution added from the urea solution addition valve to a larger extent when the valve operation process is executed than when the valve operation process is not executed.  Tsuchiyama does teach of adjusting an EGR valve and a urea solution addition valve, however, it does not teach of decreasing the EGR ratio to be smaller and increasing the amount of urea solution based on if an anomaly is occurring.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumura (US 20200240307) teaches of a control apparatus to control a catalyst provided in the exhaust passage based on a prediction unit during engine startup. 
Gonze et al. (US 20140360162) teaches of an exhaust gas treatment system including a SCR device that is selectively heated to a set temperature. 
Cook (CA 2559291) teaches of a method of adjusting duty cycle according to a high temperature condition and with a higher and lower voltage circuit.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/24/2021